Citation Nr: 1723524	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD) and pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1966 to October 1968, with additional service in the Army Reserves.  He is confirmed to have served in the Republic of Vietnam during the Vietnam Era, and is a recipient of the Purple Heart and the Vietnam Combat Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This claim was remanded in April 2014 and again in May 2015 for additional claim development and has now been returned to the Board for further adjudication.

The Veteran had a personal hearing with the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has COPD and pulmonary fibrosis due to in-service exposure to herbicides or asbestos.  Although additional development was requested with regard to verification of asbestos exposure in the Board's May 2015 remand decision, a negative response was provided by multiple divisions of the Department of the Army, explaining that no such records were available.

According to VA's M21-1 Adjudication Procedure Manual ("VBA Manual"), clinical diagnosis of asbestosis requires a history of exposure to asbestos and radiographic evidence of parenchymal lung disease.  M21-1, IV.ii.2.C.2.g.  Diagnostic indicators include: (1) dyspnea on exertion; (2) end-respiratory rales over the lower lobes; (3) compensatory emphysema; (3) clubbing of the fingers in the late stages; and (4) pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Id.  Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies that is commonly found in steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at IV.ii.2.C.2.a.  Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id. at IV.ii.2.C.2.f.   Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at IV.ii.2.C.2.b.  Asbestos-related diseases can be caused by even brief or indirect asbestos exposure.  Id. at IV.ii.2.C.2.c.

A review of the claims file does not reveal that the August 16, 2011 high-resolution computer tomography (HRCT) scan discussed in the August 2014 and September 2015 VA examination reports is currently associated with the claims file.  This is relevant to the extent that it provides radiographic evidence that is discussed in each examination report.  Accordingly, on remand a copy of this CT scan report should be associated with the claims file, along with any other outstanding VA treatment records relevant to the claim on appeal.  

Additionally, the record contains unclear findings with regard to medical nexus.  An August 2014 VA examiner provided a positive etiology, but expressed this etiology opinion using ambivalent language with insufficient supporting rationale.  Similarly, a May 2015 VA examiner provided a negative etiology opinion, but then stated that it was "still possible that asbestos exposure was part of or the primary causes of the fibrosis, but it is less likely as not, and the only method of certain diagnosis would be a lung biopsy."  The examiner expressed this conclusion after explaining that the Veteran's pulmonary fibrosis did not have a pattern of pathology consistent with asbestosis, but was more consistent with usual interstitial pneumonia, and that there was also no evidence of pleural plaques, which would make it "more likely that asbestos exposure was involved."  Thus, it is unclear as to whether the Veteran's absence of pleural plaques and other CT findings do or do not rule out asbestosis.  In this regard the Board notes that while the August 16, 2011 HRCT scans indicate that there are "no pleural effusions" they do note a "calcification" and an impression of "basil and peripheral honeycombing likely usual interstitial pneumonia" and "differential includes usual interstitial pneumonia, collagen vascular disease, asbestosis."  

Moreover, neither of the examination reports of record documents the timeframe of possible asbestos exposure (i.e. weeks, days, months), or review the Veteran's VA treatment records with regard to smoking history.  In this regard, the Board notes that the Veteran's VA treatment records do note occasional cigar usage a few times a year, although is noted to be a non-smoker otherwise.   Accordingly, a remand of this claim is required for clarifying etiology opinion provided by a clinician who is specifically qualified to assess lung disease associated with asbestos exposure and perform or review any relevant radiographic testing.  Although the Board notes that a specialist is not required for all etiology opinions, in this case, the medical evidence is sufficiently complicated to necessitate a specialist.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding relevant VA treatment records and associate those records with the claims file.  Particular efforts should be made to procure the HRCT scan results completed on August 16, 2011 and other associated records.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Schedule the Veteran for an examination with a pulmonologist or other appropriate clinician qualified to diagnose or rule out asbestos-related lung disease to be conducted after the records discussed in (1) have been procured.  In this regard, the Board notes that the AOJ has discretion schedule the Veteran for an examination with an appropriate specialist as discussed above, with later review of the resulting examination report by a medical professional who is a certified VA compensation and pension examiner, or vice versa, if a requested specialist with the appropriate compensation and pension examination certification is not available.  Any indicated tests, including a HRCT or other radiographic testing if indicated, should be completed and included in the examination report.  

a.) The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b.) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  This history should indicate the approximate length of total possible asbestos exposure, and other etiological factors relevant to lung disease, including smoking history.  The examiner should also specifically discuss any smoking history as reported in the Veteran's treatment records.

c.)  After diagnosing or confirming the diagnosis of an current respiratory conditions, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder(s): (1) began during active service; (2) is/are related to an incident of service; (3) was directly caused asbestos exposure; or (4) was directly cause by herbicide exposure.  An explanation of the symptoms of asbestosis and any diagnostic testing required for a diagnosis of asbestosis should be discussed, as well as an explanation of the medical significance of "pleural plaques" in either substantiating or ruling out a diagnosis of asbestosis.

d.) The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




